Citation Nr: 9930639	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for 
lumbar disc disease with radiculopathy.

2. Entitlement to an evaluation in excess of 50 percent for 
Post-Traumatic Stress Disorder (PTSD).

3. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1971.  Service records indicate that the veteran was 
authorized to receive the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Original service connection for lumbar disc syndrome was 
established in April 1971 and assigned a 40 percent 
evaluation.  During the pendency of this appeal a 60 
evaluation percent was assigned.

Original service connection for PTSD was established in June 
1997 and assigned a 10 percent evaluation.  The evaluation 
was increased to 50 percent in October 1998.


REMAND

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The June 1999 Supplemental Statement of the Case indicates 
that the increase in evaluation assigned to the veteran's 
service connected lumbar disc syndrome was considered to be a 
total grant of the benefits sought on appeal based on the 
veteran's testimony at the March 1999 hearing.  The Board 
notes that 60 percent is the maximum schedular evaluation for 
that disability.  38 C.F.R. § 4.72, Rating Code 5293 (1999).  
Following the increase the veteran submitted correspondence 
requesting, in effect, an extraschedular evaluation of his 
service connected lumbar disc syndrome.  The RO has not 
considered the possibility of an extraschedular rating and 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded from addressing 
the issue of entitlement to an extraschedular rating, 
38 C.F.R. § 3.321, in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

The veteran most recently underwent a VA psychiatric 
examination in May 1998.  The examiner found that the veteran 
suffered from at least three discernable psychological 
impairments that affected his future regular employment.  
Among them were anger problems which included a poor 
tolerance for interpersonal situations, mistrust of others 
and inability to get along with others which prevented the 
veteran from being able to maintain any type of employment.  
The examiner also stated that the lack of stamina and 
inability to maintain persistent productivity were barriers 
to the veteran's ability to maintain a job.  The examination 
report concludes that PTSD results in considerable social and 
industrial impairment.  The conclusion of the examiner is 
either inconsistent with the findings within the examination 
report or some of the veteran's industrial impairment 
(described as complete within the report) is due to other 
factors.  This matter should be clarified prior to a final 
decision.  

As the resolution of the issues of entitlement to increased 
evaluations for lumbar disc syndrome and PTSD could have a 
bearing on the veteran's claim for entitlement to a total 
rating based on individual unemployability, they should be 
adjudicated prior to a final appellate determination of the 
total rating issue.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:


1. The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the nature and severity of 
the veteran's psychiatric impairment.  
Any tests and studies deemed 
appropriate by the examiner should be 
performed and all findings should be 
reported in detail.  If there are 
other psychiatric disorders found, in 
addition to the service-connected 
PTSD, the examiner should reconcile 
the diagnoses and specify which 
symptoms are associated with each of 
the disorders.  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it 
should be so indicated.  The claims 
folder, as well as a copy of the 
amended rating criteria, must be made 
available to the examiner for review 
prior to the examination.  The 
examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF), 
and include a definition of the 
numerical code assigned.  

2. After the action requested above has 
been completed, the RO should review 
the record and readjudicate the claim.  
Consideration of an extraschedular 
rating for the service-connected disc 
disease pursuant to the provisions of 
38 C.F.R. § 3.321 (1999) should be 
made.  If any benefit sought, for 
which a Notice of Disagreement has 
been filed, remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.  

The requisite period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












